Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 7/24/22 are acknowledged; claims 1-6 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thornburrow (US 8844638).
CLAIM 1:  Thornburrow discloses an apparatus for installing a VR plug in and/or extracting a VR plug from a wellhead.  The apparatus comprises a lubricator (18) comprising an axially movable tool rod (18), said lubricator being operative to hold pressure equal to that of said wellhead during the installation and/or extraction of said VR plug (“constant pressure”).  An elongate tubular housing (11) having a first end and a second end, said first end of said housing being connected to said lubricator (Fig. 1).  An elbow joint (14) having a first end and a second end; said first end of said elbow joint being connected to said second end of said housing (Fig. 1), said second end of said elbow joint being releasably connectable to a valve on said wellhead (at flange 17).  A flexible cable (22) is running through said housing and said elbow joint, said flexible cable having a first end operatively connected to said tool rod and a second end having an adapter releasably connectable to said VR plug (60).  When said second end of said elbow joint is connected to said valve on said wellhead and when said valve is in the open position, said tool rod can be driven downwardly which in turn drives said wire flexible cable through said housing, said elbow joint, and said valve such that said adapter is positioned at a point wherein said adapter can either release said VR plug to be installed, or connect to said VR plug to be extracted (see col. 3, line 55 -col. 4, line 8).
CLAIM 2:  Rotation of said tool rod rotates said cable such that rotation of said tool rod and cable in a first direction threads the VR plug into the wellhead and rotation of said tool rod and cable in a second direction unthreads said VR plug from the wellhead (see discussion regarding Fig. 5).
CLAIM 3:  Said axially movable tool rod is connected to a piston, said piston being hydraulically or pneumatically driven to move said tool rod (see col. 3, lines 44-54).
CLAIM 4:  A plurality of centralizers disposed on said flexible cable and operative to reduce friction and allow free rotation of said flexible cable (see Fig. 3, o-rings acting as centralizers).
CLAIM 6:  A fitting (joint 23) on said tool rod whereby turning of said fitting rotates said tool rod.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornburrow.
CLAIM 5:  Thornburrow fails to disclose wherein said housing and said elbow joint are monolithically formed.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Thornburrow to made of one piece as described in the claim as making the housing integral would not change the mode of operation and offer no unforeseen advantage (see MPEP 2144.04(V)(B)).
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 7/24/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679